DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al., US 2019/0324305.
Regarding claims 1, 9 and 10, Numata et al. disclose a display device (figs 1-4) comprising:
. a first transparent substrate SUB1 having a first (or second) area (e.g., peripheral of display panel, Ex3) and a third area (e.g., area corresponding to display area DA1, DA2) with a first side surface (e.g., top surface) 
. a second transparent substrate SUB2 opposed to the first transparent substrate 10 in the third area (DA1, DA2)
. a third transparent substrate LG2 having a first end point E41 and a second end point E42
. a polymer dispersed liquid crystal layer LC as claimed (see fig. 4)
. a first wiring board F1 located directly above the first area, and mounted with a first light-emitting element EM1 opposed to the first end portion E41 (with an inherent power supplying for supplying power to light emitting element)
.  a first terminal (e.g., are corresponding to IC 1) arranged in the first area (see fig. 1)
. a second wiring board F2
. a second light-emitting element EM2
. a first conductive layer, e.g., wiring layer over the first wiring board F1.
. a second conductive layer, e.g., wiring layer over the second wiring board F2 and would be electrically connected to the first conductive layer for a display operation. 
Numata et al., however, do not disclose a second area over the first substrate with a second terminal.  It would have been obvious to one of ordinary skill in the display art before the effective filing date of the claimed invention to employ a second area and a second terminal over the Numata et al. first substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art for the same purpose of locating second light emitting elements opposed to a first light emitting elements.  
Re claim 2, Numata et al. further disclose first/second conductive member (e.g., signal lines) electrically connecting the first/second terminal and the first conductive layer (see fig. 3) 
Re claim 4, the modification to the Numata et al. would result the second conductive layer electrically connected to the first conductive layer, wherein the first transparent substrate has a second side surface intersecting the first side surface and extending along the second area, and the second conductive layer is arranged on the second side surface.

Allowable Subject Matter
Claims 15-16 are allowed.
Claims 3, 5-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama et al., US 2017/0269433, disclose a display device having first and second emitting elements opposed to each other over a display region as claimed (see figs 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871